DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/28/2022 has been entered.  Claims 1-15 are pending.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  in claims 1, 2, 3, 4, 8, the word “Formula” should be lowercase.  It is also suggested to replace brackets with parenthesis.  The brackets may cause confusion later in prosecution.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (EP 3223046 A1).
	Regarding claims 1-4, Matsuo discloses a sheet-form transparent molding for use for a transparent screen, satisfying both visibilities of a projected light and transmitted light (visbility improving film for a display panel) (Abstract, [0001]).  Matsuo discloses a support (a substrate) for supporting the sheet-form transparent molding [0091].  A backing layer is a layer for supporting the sheet-form transparent molding, which can also be considered a substrate [0064].  The resin for the film includes ionizing radiation-curable resin (a photocurable resin) [0048].  The resin layer include metallic microparticles with a particle size of 0.01 to 100 m or 0.5 to 30 m which overlaps the claimed range [0051].  Metal oxides with a particle size of 0.1 to 500 nm (0.0001 m to 0.5 m) which overlaps the claimed range [0057-0058].  The total light transmittance is 85% or higher in accordance with JIS-K-7361 [0040].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
However, Matsu does not disclose the visibility improving film improves visibility of a laser pointer light on the display panel compared with a display panel without the visibility improving film, and wherein the visibility improving film has a 60(d) gloss value of 10 or more and 50 or less as measured according to JIS Z 8741 and satisfies formula 1; a visibility evaluation value of the visibility improving film relative to a reference film as represented by formula 2 is 3 or more; or a value of luminance ratio represented by formula 3 is 80% or more. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. the visibility improving film improves visibility of a laser pointer light on the display panel compared with a display panel without the visibility improving film, and wherein the visibility improving film has a 60(d) gloss value of 10 or more and 50 or less as measured according to JIS Z 8741 and a transmittance value of 80 or more as measured according to JIS K 7361 and satisfies formula 1; a visibility evaluation value of the visibility improving film relative to a reference film as represented by formula 2 is 3 or more; or a value of luminance ratio represented by formula 3 is 80% or more would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 5, Matsu discloses the metallic microparticles include aluminum, gold, silver, platinum, copper, titanium, nickel, tin, or chromium [0051].
Regarding claim 6, Matsu discloses the metal oxide include zirconium oxide, titanium oxide, or cerium oxide [0057].
Regarding claim 7, Matsu discloses the metallic microparticles is present from 0.0001 to 5.0 mass% based on the resin which overlaps the claimed range [0054].
Regarding claim 8, Matsu discloses the thickness of the film is from 0.1 mm to 20 mm [0047].  Matsu discloses the metallic microparticles is present from 0.0001 to 5.0 mass% based on the resin which overlaps the claimed range [0054].  Based on calculations, Mw*t is from about 0.00001 to 100,000 which encompasses the claimed range.
Regarding claims 9 and 15, Matsu discloses a 1:1 ratio of the weight ratio of the fine metal particles and the inorganic oxide as shown in Example 19 [0163].
Regarding claim 10, Matsu discloses the haze was measured in accordance with JIS K 7136 [0098].  Matsu discloses the haze value is from 1.5 to 20% or less [0040].
Regarding claim 11, Matsu does not disclose the film has a pencil hardness of HB or more at a load of 500 g. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  Therefore, the claimed effects and physical properties, i.e. the film has a pencil hardness of HB or more at a load of 500 g would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 12, Matsu discloses the substrate includes acrylic resin (polyacrylate), a polycarbonate resin, a polyimide resin, or a fluorocarbon resin [0064].  The substrate or support includes a glass window [0091].
Regarding claim 13, Matsu discloses an image projection device or display device [0001, 0094-0095].
Regarding claim 14, Matsu discloses the sheet-form transparent molding (film) on the transparent partition (display panel) [0095].

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (KR 10-2018-0111345 A) teaches a visibility improvement film.
Iwata (US 8,187,699 B2) teaches an optical laminate.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767